DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 10/19/2022. Claims 1, 2, and 9-12 are pending for this examination.



Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about applying and testing firmware update of ECUs in a vehicle. For the process both the current version and the updated version of the firmware is saved. The updated version is applied to an ECU and operation of the updated firmware is tested. In case of failure of the updated version, the current version is restored. In the examiner’s opinion, the invention is known in the art. Applicant is welcome to set up an interview to discuss possible next step for the application.

Analogous art

In broad interpretation, instant application is about software or firmware upgrade/rollback of ECUs. Prior arts which teach these technologies are considered to be analogous art to the instant application.


Acknowledgement

Claims 3-8 have been canceled.
Claims 1, 2, 9-11 have been amended.
Claim 12 has been added.


Response to Amendment/Arguments
Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Mansor et al. (hereinafter Mansor, “Don’t Brick Your Car: Firmware Confidentiality and Rollback for Vehicles”, 2015, 10th International Conference on Availability, Reliability and Security). Accordingly, this action has been made final.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kito et al. (hereinafter Kito, Publication No.: US 2017 /0139778) in view of Ujiie (hereinafter Ujiie, Publication No.: US 2017/0192770) in view of Daum et al. (hereinafter Daum, Pub. No.: US 2019/0050220) and further in view of Mansor et al. (hereinafter Mansor, “Don’t Brick Your Car: Firmware Confidentiality and Rollback for Vehicles”, 2015, 10th International Conference on Availability, Reliability and Security).


As per claim 1, (currently amended) Kito teaches,
A program update system comprising: 

a vehicle including a first electronic device and a second electronic device; and (Kito Fig. 1 first electronic device is ECUs [24] and second electronic device is the relay apparatus [26]). 

a program transmission device configured to communicate with the vehicle and transmit a program for the first electronic device to the vehicle, (Here program transmission device is the Provision Apparatus [Fig. 1 box 20], ECU is the first electronic device and relay apparatus is the second electronic device. Kito recites in [0059] “The acquisition unit 30 receives, for example, current FW data and new FW data from the provision apparatus 20. The update unit 32 transmits, to the electronic control unit 24, the new FW data received from the provision apparatus 20, thereby causing the electronic control unit 24 to update the current FW data with the new FW data.” This shows that FW data is received from the program transmission device [box 20] and communicated with the vehicle [box 22]. Please note that both the Relay apparatus and the ECUs are part of the vehicle. Here new FW data is for the ECUs [first electronic device] and the current FW data is for the relay apparatus [second electronic device] for saving for future use.) 

wherein the second electronic device is configured to store data received from the program transmission device, (Fig. 2 box 38 is the temporary storage unit for storing data received from the program transmission device [box 20].) 


the second electronic device is configured to communicate with the program transmission device and the first electronic device, and (Kito Fig. 1 shows Relay Apparatus communicates with the Provision Apparatus and ECUs.) 

has a sufficient storage area to simultaneously store the current program and the update program, (Kito recites in [0060] second sentence from the bottom, “The temporary storage unit 38 stores therein pieces of acquired information each including current EW data and new FW data that are received by the acquisition unit 30.” This shows that the Relay Apparatus has sufficient storage for both versions of FW.)
the program transmission device is configured to transmit, upon receiving a request from the vehicle, (Kito recites in [0246] “The request transmitting unit 52 transmits, to the provision apparatus 20, an acquisition request containing a request identifier, ECUID, EWID, and version specifying information.” Please note that transmission unit 52 is part of the vehicle.) 

the program transmission device is configured to transmit, …. first data representing the current program and second data representing the update program to the vehicle, (Kito Fig. 17 step S14 shows checking the received current version and step S15 shows checking the received new version of FW.) 

the second electronic device is configured to receive and store the first data and the second data, (Kito Fig. 17 step S16 shows storing data into temporary storage.) 

the second electronic device is configured to execute an update process of changing a program stored in the first electronic device from the current program to the update program based on the second data stored in the second electronic device, and (Here second data means updated version of the firmware. Kito recites in [0059] starting at line 8, “The update unit 32 transmits, to the electronic control unit 24, the new FW data received from the provision apparatus 20, thereby causing the electronic control unit 24 to update the current FW data with the new FW data.”)

Kito teaches firmware update for ECUs of a vehicle. Kito does not explicitly mention “the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program,”. However, in analogous art of ECU firmware update Ujiie teaches, 

the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program, (Ujiie recites in [0045] “A configuration is also possible in which the first process is a process of saving pre-update firmware held by the first electronic controller. Consequently, during a firmware update, even if an ECU is unable to save the pre-update firmware because of insufficient memory or the like, the process of saving the pre-update firmware is executed by proxy, thereby enabling restoration of the pre-update firmware if the firmware update fails.” This shows ECU does not have sufficient storage area.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito by incorporating the teaching “the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program” of Ujiie. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Ujiie because ECUs are small devices with limited memory and update process may need a bigger storage device for storing firmware update versions.

Kito and Ujiie teach firmware update for ECUs of a vehicle. They not explicitly mention “the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program from the update program  based on a user's instruction, using the first data stored in the second electronic    20device; the second electronic device is configured to keep the first data after execution of the update process;” However, in analogous art of ECU firmware update Daum teaches, 
the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program from the update program  based on a user's instruction, using the first data stored in the second electronic    20device; (Daum recites in [0044] “With further regard to version control, an embodiment of the system may maintain version control for software versions that may be allowed for equipment (by type, configuration, and user, and the like). A user may revert back to an earlier version of software, and may delete any existing orders or requests for future software updates that may be no longer wanted.” Fig. 6 box 610 shows “data Hub”. This is the second electronic device which stores the second data.) 
the second electronic device is configured to keep the first data after execution of the update process; and (This means current version of the firmware is saved [or not deleted] after the update process. It is shown above that Daum teaches all versions of the firmware are saved and can be reverted back if necessary.) 


Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito, and Ujiie by incorporating the teaching “the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program from the update program  based on a user's instruction, using the first data stored in the second electronic    20device; the second electronic device is configured to keep the first data after execution of the update process;” of Daum. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Daum for a user to request rolling back an update in case the update causes any issue.

Kito, Ujiie and Daum teach firmware update for ECUs of a vehicle and ability to roll back the update by a user’s command. They do not explicitly mention, “the second electronic device is configured to delete the first data in response to a completion of the restoration process.” However, in analogous art of firmware updating, Mansor teaches, 

the second electronic device is configured to delete the first data in response to a completion of the restoration process. (“First data” means the current version [or original version]. Mansor recites on page 146, column 1, bottom paragraph “At any point of the update, the process fails, the ECU will be restored back to its previous working firmware and thus avoiding any ECU “bricking”. Upon successful update process, the flash of ECU containing the encrypted backup copy of the previously working firmware will be cleared.”)

As per claim 9, this is a vehicle claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a vehicle. 

As per claim 10, this is a method claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a method. 

As per claim 11, this is a computer readable medium claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a computer readable medium. 

	
Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kito, Ujiie, Daum and Mansor as applied to claim 1 and further in view of Sakurai et al. (hereinafter Sakurai, Pub. No.: US 2020/0183676). 
As per claim 2, (Currently amended) Kito, Ujiie, Daum and Mansor teach firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. They not explicitly mention “wherein the second data representing the update program is data representing a difference between the update program and the current program.” However, in analogous art of ECU firmware update Sakurai teaches, 

wherein the second data representing the update program is data representing a difference between the update program and the current program. (Sakurai recites in [0074] “Although FIG. 5 illustrates the difference data that is used for updating from the old application program to the new application program, rollback difference data for writing back from the new application program to the old application program may be further included in the reprograming data. For example, in the case where the rewrite target ECU 19 is of a single memory area type, the difference data for rollback may be included in the reprograming data.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito, Ujiie, Daum and Mansor by incorporating the teaching “wherein the second data representing the update program is data representing a difference between the update program and the current program” of Sakurai. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Sakurai for the ECU update to transmit a smaller size of file instead of the whole update file. This way the transmission will be more efficient. 

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kito, Ujiie, Daum and Mansor as applied to claim 9 and further in view of Nakamura (Pub. No.: US 2019/ 0193653). 

As per claim 12, (New) Kito, Ujiie, Daum and Mansor teach firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. They not explicitly mention “wherein the second electronic device is configured to delete the second data in response to a completion of the update process.” However, in analogous art of ECU firmware update Nakamura teaches, 

wherein the second electronic device is configured to delete the second data in response to a completion of the update process. (Nakamura Fig. 10 step S41 shows deletion of the update program [or second data].)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito, Ujiie, Daum and Mansor by incorporating the teaching “wherein the second electronic device is configured to delete the second data in response to a completion of the update process” of Nakamura. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Nakamura of deleting any data which is no longer needed to save memory space because the ECUs and other related devices have small memory space.


 References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        November 9, 2022